The plaintiff in error, R.D. Fletcher, was convicted in the county court of Grady county on an information charging that he did unlawfully transport and convey four quarts of whisky from Charley Cloud's residence, 14 miles northeast of Chickasha, in Grady county, to the city of Chickasha, and in accordance with the verdict of the jury he was sentenced to confinement in the county jail for 60 days and to pay a fine of $100 and the costs. From the judgment he appealed, by filing in this court on August 29, 1917, a petition in error, with case-made.
The evidence of the state supports the allegations of the information and is undisputed. The instructions given by the court were not excepted to. Upon a careful examination of the record, our conclusion is that the appeal in this case is wholly destitute of merit. *Page 213 
The judgment appealed from is therefore affirmed. Mandate forthwith.
ARMSTRONG and MATSON, JJ., concur.